Citation Nr: 1225573	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-47 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to June 1967.  He was awarded the Vietnam Service Medal, the National Defense Service Medal, and a Purple Heart.  He served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the RO in Louisville, Kentucky.  This decision was confirmed and continued by a December 2009 rating decision.  

The Board notes the RO in Winston-Salem, North Carolina is the Agency of Original Jurisdiction (AOJ) over the Veteran's claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran did not have a VA examination prior to the adjudication of his claim.  A remand for a VA examination is required before this matter is ready for final adjudication by the Board.  The Board observes that the Veteran is currently incarcerated.

In May 2009 the RO contacted Piedmont Correctional Institute to schedule an examination for the Veteran.  The facility indicated that it was unable to transport the Veteran for examination.

A September 2009 rating decision assigned a noncompensable evaluation for the service-connected PTSD because no current mental health records were on record to evaluate the severity of the Veteran's service-connected PTSD.

The Board finds that a VA examination is required to evaluate the current severity of the service-connected PTSD.

The duty to assist incarcerated Veterans requires VA to "tailor its assistance to meet the peculiar circumstances of confinement."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such individuals "are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood, 1 Vet. App. at 193). 

The U.S. Court of Appeals for Veterans Claims (Court) has recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the veteran's incarceration.  E.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the Secretary lacked the authority to compel the warden of a state prison to release a veteran for psychiatric examination).  

While VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility, the RO should confer with the correctional institution authorities to facilitate an examination.  See, e.g., 38 U.S.C.A. § 5711 (West 2011).  

VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  All efforts to schedule a VA examination must be documented in the claims folder.

Additionally, the Veteran's representative indicates that the Veteran receives ongoing psychiatric treatment at the correctional facility.  The most recent psychiatric treatment record is dated December 2006, but the record does not reflect sufficient attempts to obtain current treatment records.  

While this case is in remand status, the RO should obtain any additional relevant records of VA or private treatment that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of VA and non-VA treatment rendered for the service-connected PTSD.  

This should include any mental health records from the Piedmont Correctional Institute dated after December 2006.

The Veteran also should be notified that he may submit medical evidence and treatment in support of his claim.  

2.  After obtaining the above records, the RO should take all indicated action to have the Veteran scheduled for a VA examination to determine the severity of the service-connected PTSD.  

If that is not possible, the RO should coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility where he is incarcerated in order to determine the current severity of his psychiatric disability.

If the Veteran remains incarcerated and it is not possible to afford him a VA examination, the RO should contact the correctional facility to request that another  medical professional perform the examination at the facility.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should identify all symptoms and functional impairment due to the PTSD (i.e., distinguish the symptoms attributable to the service-connected PTSD only versus those attributable to non-service-connected psychiatric disorder(s)).

The examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD.

The examiner should indicate whether the PTSD causes occupational and social impairment with reduced reliability and productivity, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships; or occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

Any opinion expressed by the examiner must be accompanied by a rationale.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for a higher initial rating for the service-connected PTSD.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




